Citation Nr: 9935547	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran was released from active duty in October 1988 
after completing almost 32 years of service.  


FINDING OF FACT

The positive evidence that the veteran's arteriosclerotic 
heart disease began in service or was present to a 
compensable degree within one year following service is in 
relative equipoise with the negative evidence.   


CONCLUSION OF LAW

Service connection for arteriosclerotic heart disease is 
warranted.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background
The veteran served on active duty from May 1952 to April 
1954, and from October 1958 to November 1988.  His service 
medical records contain numerous blood pressure and 
cholesterol readings that were characterized by service 
medical personnel as borderline blood pressure and borderline 
cholesterol readings, but upon further inservice 
investigation no heart disease was found.  The veteran 
testified that following service he maintained his physical 
training on a regular basis until his October 1990 surgery.  
Medical records following service report that in October 1990 
the veteran underwent surgery on his left foot.  The veteran 
explains that during the six weeks following that surgery he 
was unable to engage in physical training, but that 
immediately upon resuming exercise he experienced angina.  
Coronary artery disease was diagnosed, and it was discovered 
that the veteran had a 90 percent blockage of his left 
anterior descending artery.  In February 1991 an arthrectomy 
was performed, and the blockage was reduced to 20 percent.  

In October 1995 the veteran filed a claim seeking to 
establish entitlement to service connection for heart 
disease, alleged to have begun in December 1990.  In December 
1995 the veteran was informed that his claim was denied 
because the evidence did not show he had coronary artery 
disease in service, or that it was present to a compensable 
degree within one year following service.  At a Department of 
Veterans Affairs (VA) compensation and pension examination 
conducted in April 1996 the examiner noted that the veteran 
had a history of hypertension, known since March 1996.  
Findings upon examination included regular heart rhythm, 
60/minute, no attendant murmurs, heart auscultatorily 
unremarkable, vessels unremarkable and peripheral pulses well 
palpable.  An electrocardiogram showed left axis deviation, 
sinus bradycardia, rate 58/minute, and reportedly showed an 
antero-septal lesion, a disturbance of the right-ventricular 
transmission, and possible marginal antero-septal ischemia, 
but no left-ventricular hypertrophy.  Blood pressure readings 
taken when seated was 162/123, when recumbent 161/113, and 
when standing 150/115.  The diagnoses were arteriosclerotic 
heart disease, status post antero-septal myocardial lesion, 
angioplasty and recanalization of a coronary artery vessel, 
and hypertension.  

In May 1996 the veteran expressed disagreement with the 
decision denying his claim, pointing out that blockage of a 
coronary artery develops over a period of years.  He added 
that he had high cholesterol beginning in 1972, and was 
exposed to secondhand smoke for almost the entire duration of 
his lengthy military career.  He noted that he has high blood 
pressure, but it is adequately controlled by diet and 
exercise.  Finally, he pointed out that he was exposed to a 
great deal of stress through hard and challenging 
assignments, including real combat and simulated combat 
environments, and the responsibility of command.  

In a Statement of the Case furnished to the veteran in June 
1996, the RO explained the bases for its determination that 
service connection was not warranted for the veteran's heart 
disease.  In July 1996 the veteran expressed his continued 
disagreement with the denial of his claim, explaining that 
his disease began in service and as a result in service, even 
though it was not manifest until two years following service. 
In support of his claim he submitted a June 1996 letter from 
Dr. N that indicated it is generally well known that there 
are multiple factors which contribute to the development of 
atherosclerosis, and these factors contribute to the 
development over a period of years.  It is therefore unlikely 
that the veteran's 90 percent left anterior descending 
coronary artery blockage developed only in the two years 
after the veteran retired.  He added that the degree of 
obstruction had clearly worsened after retirement because the 
veteran had no symptoms of angina while on active duty.  The 
degree of atherosclerosis and percentage of obstruction prior 
to becoming symptomatic can only be guessed at.  In a 
Supplemental Statement of the Case (SSOC) sent to him in 
March 1997 the RO explained that the veteran's claim remained 
denied.  

In May 1997 the veteran submitted documents in which he 
expressed his disagreement with VA's conclusion that the 
heart disease that did not manifest itself until two years 
following service could not be service connected, as such 
manifestation must have occurred during service or within one 
year following service.  He continued to assert that high 
cholesterol diets and stress in service are also causative 
factors of heart disease in an otherwise healthy individual 
such as himself.  He added that his heart disease manifested 
itself 25 months after he retired from service, following 
recuperation from foot surgery that had prevented him from 
exercising for six weeks:  when he reinstituted his physical 
training program, he felt chest pain that was subsequently 
diagnosed as heart disease, and required the February 1991 
arthrectomy.

The veteran testified at a hearing in October 1997 before a 
hearing officer that he believed the law permitted some 
latitude, so that the fact that his heart disease was not 
manifested until more than one year following service was not 
fatal to his claim.  He asserted that he was exposed to 
secondhand smoke for almost his entire military career.  He 
added that he was exposed to high dietary cholesterol in 
service at the army mess hall and at the club dining 
facilities, and that his military career was very stressful.  
He submitted a written statement, another copy of Dr. N's 
June 1996 letter, a Department of Defense Instruction dated 
in March 1994 mandating smoke free workplaces, an article 
about secondhand smoke, and a diagram of the arthrectomy of 
the proximal left anterior descending artery performed in 
February 1991.  

The veteran was furnished SSOCs in November 1997 and 
September 1998.  A hearing was scheduled before a Board 
member, but the veteran asked that it be rescheduled, then 
cancelled it after the new date was set.  

Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  For veterans who served 90 
days or more during a period of war, if a chronic disease 
such as heart disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service, such disease will be considered to have 
been incurred or aggravated by such service, notwithstanding 
there is no record of evidence of such disease during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  

When, after consideration of all the evidence of record in a 
case before VA, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Analysis
The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  That is, he has presented medical evidence of 
a current diagnosis of heart disease, and the opinion from 
Dr. N dated in June 1996 could be construed to suggest that 
the veteran's post-service heart disease began in service or 
within one year following service.  Based on the foregoing, 
the Board finds the claim of entitlement to service 
connection for heart disease is well grounded.  

With regard to the veteran's assertion that the presumptive 
period for arteriosclerotic heart disease may be extended 
from one year to two years, the Board rejects that argument 
and points out that, as explained in the SSOC issued in 
November 1997, the regulation clearly limits the presumptive 
period to one year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The medical evidence of record shows that although the 
veteran did not have a diagnosis of arteriosclerotic heart 
disease in service or within one year following service, on 
several occasions during service his blood pressure readings 
were scrutinized.  In September 1965 he was observed for 
hypertension; twice in September 1974 his readings were 
characterized as borderline; in July 1979 the assessment was 
borderline high blood pressure.  No cardiac disease was ever 
detected, however.  Similarly, cholesterol readings above 200 
were noted in 1977, 1978, 1979, 1980, 1981, 1983, 1986, 1988, 
and in May 1980 his readings were characterized as 
"elevated."  Upon separation from active duty in 1988, the 
veteran's heart and vascular systems were characterized as 
normal.  

In his letter dated in June 1996, Dr. N opined that the 
veteran's current arteriosclerotic heart disease began during 
service.  He added that he could not ascertain the degree of 
arterial obstruction until the veteran sought treatment in 
January 1991, at which time it was 90 percent.  

The positive medical evidence in this case includes the 
veteran's inservice elevated cholesterol and blood pressure 
readings and Dr. N's June 1996 opinion.  The negative 
evidence includes the inservice conclusions that the veteran 
had no coronary artery disease, and the absence of a post-
service diagnosis of that condition until more than one year 
following service.  Following a comprehensive analysis of the 
record, the Board is of the opinion that the evidence for and 
against the veteran's claim that he had arteriosclerotic 
heart disease in service or that it was present to a 
compensable degree within one year following service is in 
relative equipoise.  Accordingly, there is an approximate 
balance of the positive and negative evidence regarding the 
merits of the issue.  With reasonable doubt resolved in favor 
of the veteran, service connection is warranted for the 
arteriosclerotic heart disease.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  


ORDER

Service connection for arteriosclerotic heart disease is 
warranted, and the claim is granted subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals


 

